Exhibit 99.2 MAGUIRE PROPERTIES TO ADD NEW BOARD MEMBERS LOS ANGELES, July 29, 2008 Maguire Properties, Inc. (NYSE: MPG), a Southern California-focused real estate investment trust, today announced that it will elect four additional directors to its Board as part of an agreement reached with JMB Capital Partners Master Fund L.P. Under the terms of the stockholder agreement, the Board of Directors of the Company will be temporarily increased to ten members and the following individuals will be elected to fill the new directorships created on the Board:Jonathan Brooks, Cyrus Hadidi, Paul Watson and a JMB Capital nominee to be named shortly.Further, with respect to the 2008 Annual Meeting of Stockholders of the Company: (i) the Nominating and Corporate Governance Committee of the Board will nominate and recommend current Directors Christine Garvey, Nelson Rising and George Vandeman as well as Messrs. Brooks, Hadidi, and Watson for election to the Board along with a yet to be named JMB Capital nominee for a term that expires at the 2009 Annual Meeting of Stockholders; and (ii) Lawrence S. Kaplan, Andrea L. Van de Kamp and Walter L. Weisman will not stand for re-election and the Board will be reduced to seven members. In addition, the JMB group has agreed to withdraw any proposal or proposed nominees or slate of nominees for consideration at the 2008 Annual Meeting and will not make any other proposals or nominations to the Company during the term of the stockholder agreement. Mr.
